PER CURIAM.
The petition seeking belated appeal of the judgment and sentence rendered on January 15, 2010, in Duval County Circuit Court case number 16-2009-CF-006072-AXXX-MA, is granted. Upon issuance of mandate in this cause, a copy of this opinion shall be provided to the clerk of the lower tribunal for treatment as a notice of appeal in accordance with Florida Rule of Appellate Procedure 9.141(c)(5)(D). The court notes that the lower tribunal has appointed the Office of the Public Defender to represent petitioner on appeal.
WEBSTER, PADOVANO, and ROBERTS, JJ., concur.